                                          Case 5:15-cv-01716-BLF Document 306 Filed 10/11/18 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                             NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4

                                   5     ASUS COMPUTER INTERNATIONAL, et                    Case No. 15-cv-01716-BLF
                                         al.,
                                   6
                                                        Plaintiffs,                         ORDER DENYING PLAINTIFFS’
                                   7                                                        ADMINISTRATIVE SEALING
                                                 v.                                         MOTIONS AT ECF 262 AND ECF 287
                                   8                                                        WITHOUT PREJUDICE
                                         INTERDIGITAL, INC., et al.,
                                   9                                                        [Re: ECF 262, 287]
                                                        Defendants.
                                  10

                                  11          Before the Court are Plaintiffs’ administrative motions to file under seal portions of their

                                  12   opposition brief and exhibits, and reply brief and exhibits, in connection with the parties’ motions
Northern District of California
 United States District Court




                                  13   for summary judgment. ECF 262, 287. However, Plaintiffs have failed to comply with Civil

                                  14   Local Rule 79-5(d)(1)(B), which requires a party seeking to file a document, or portions thereof,

                                  15   under seal to submit “[a] proposed order that is narrowly tailored to seal only the sealable material,

                                  16   and which lists in table format each document or portion thereof that is sought to be sealed.”

                                  17   Civ. L.R. 79-5(d)(1)(B) (emphasis added and removed).

                                  18          Here, Plaintiffs have failed to include any table format whatsoever within the proposed

                                  19   orders submitted with Plaintiff’s administrative motions to seal (ECF 262 and ECF 287). See

                                  20   Proposed Order at ECF 262-2; Proposed Order at ECF 287-2. Thus, Plaintiffs have not complied

                                  21   with Civil Local Rule 79-5(d)(1)(B).

                                  22          Accordingly, Plaintiffs’ administrative motions to seal at ECF 262 and ECF 287 are

                                  23   DENIED without prejudice to Plaintiffs re-filing proposed orders that comply with the Civil Local

                                  24   Rules. Any such proposed orders shall be re-filed on or before October 17, 2018.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 11, 2018

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
